Citation Nr: 1440246	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-04 547	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased (compensable) initial evaluation for the service-connected headaches.

2.  Entitlement to an increased initial evaluation in excess of 50 percent for the traumatic brain injury (TBI) with posttraumatic stress disorder (PTSD) disability.

3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from August 1980 to August 1984; February 1986 to February 1989; and March 1989 to September 2008, including three tours in Iraq.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued the Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah and Denver, Colorado.  The Denver RO certified the case to the Board.

The Veteran is appealing the initial ratings that were assigned for the service-connected headaches and traumatic brain injury (TBI) with posttraumatic stress disorder (PTSD) after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In June 2012, a Board videoconference hearing was conducted before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the record.  

The Board remanded the case for additional development in April 2013.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The appellant's PTSD is due to events that occurred in Somalia and Iraq, but is not related to the in-service TBI.

2.  The appellant's in-service tension headaches were made worse by the 2007 head injury.

3.  Throughout the appeal period, the appellant's PTSD has been manifested by no worse than occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep disturbances, nightmares and intrusive thoughts, intermittent panic attacks, mood swings, and impaired concentration and memory. 

4.  Throughout the appeal period, the appellant's TBI has been manifested by no greater than mild (Level 1) impairment of any cognitive function and subjective symptoms. 

5.  Throughout the appeal period, the appellant's recurrent headaches associated with TBI occurred daily but were not prostrating.

6.  The preponderance of the evidence is against a finding that the appellant has had any right ankle disorder at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for the service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, 4.130, Diagnostic Codes 8045, 9411 (2013).

2.  The criteria for an initial compensable evaluation of 10 percent, but not more, have been met for the TBI residuals.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8045, 8100 (2013).

3.  The criteria for service connection of a right ankle disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.40, 4.59 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to higher disability evaluations than the evaluations currently assigned for his service-connected disabilities.  He is currently assigned an initial noncompensable evaluation for the service-connected headaches and an initial 50 percent evaluation for the service-connected TBI/PTSD.  In addition, the appellant contends that he is entitled to service connection for a right ankle disorder because he experienced injury in service to his right ankle, including from some of his dozens of parachute jumps in service.  

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant's increased rating claims arise from his disagreement with the initial evaluations that was assigned to his headaches and TBI/PTSD disabilities following the grant of service connection.  Once service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Turning to the right ankle service connection claim, the appellant was provided notice in correspondence dated in April 2008 (prior to the February 2009 rating decision); an additional notice letter was sent in June 2013.  His right ankle claim was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case (SSOC).  Mayfield, 444 F.3d at 1333.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The appellant's service department, retired military, Vet Center, VA and private treatment records are all maintained in the Virtual VA paperless claims processing system.  The appellant was afforded VA medical examinations in September 2008, May 2010, April 2011, August 2013, and September 2013.  

A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by medical professionals, and the associated reports reflect review of the Veteran's prior medical history.  The examinations included reports of the symptoms for the headaches and TBI/PTSD disabilities and demonstrated objective evaluations.  The examiners were able to assess and record the Veteran's health status - both medical and psychiatric.

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that any one of these two examinations was in any way incorrectly conducted.  It is not shown that any VA examiner failed to address the clinical significance of the Veteran's claimed disabilities.  Further, each VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the Veteran was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the RO obtained copies of his VA medical treatment records.  The RO also arranged for examination of the appellant as directed by the April 2013 Board remand.  Therefore, substantial compliance has been achieved.

The appellant was duly afforded the opportunity to produce additional evidence to support his claims.  Thus, the Board determines that the evidentiary record is adequate.  In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the appellant's claims for the benefits on appeal herein adjudicated have been accomplished.

II.  Evidence

In this case the evidence reviewed includes the appellant's service medical treatment records; the reports of the VA examinations conducted in September 2008, May 2010, April 2011, August 2013, and September 2013; the reports of VA treatment dated between December 2008 and September 2013; retired military treatment records dated between 2008 and 2013; Vet Center records dated in 2010 and 2011; various private medical treatment records dated between 2010 and 2011; the June 2012 Board videoconference hearing testimony; and various written statements submitted by the appellant and his representative.

The appellant alleged in his February 2010 notice of disagreement (NOD) that he has headaches that occur every day.  He said that he took Tylenol for these headaches.  The appellant testified during his June 2012 Board videoconference hearing that the headache pain shoots across his forehead.  He said that the pain was not continuous, although he described it as occurring throughout the day.  On a pain scale of one to ten, the appellant testified that his headaches were between three and four in intensity.  The appellant also testified about problems with memory saying that he had to keep a checklist at work and that he would misplace things at home.  While he reported difficulties with short-term memory, the appellant said that he thought his judgment and decision-making were pretty good.  He did say that he had problems with concentrating and focusing on one thing but denied any problems with coordination.  The appellant further testified that he would sometimes wake up startled and sweaty; that he slept three to four hours per night with medication; that he would pace the floor; that he has panic attacks; that he does not like being around people; that he gets upset easily and yells at his wife; that he does not know how to relax; and that he did not think he would be approved for an upcoming deployment (as a civilian contractor).  The appellant reported that he had made 100 parachute jumps during service and that he had landed on his ankles many times.  He said that his ankles still bothered him.  The appellant further stated that his right ankle did not give out on him.  He said that he had right ankle pain that was 2-3/10 in intensity.

Review of the appellant's service medical records reveals that, in October 2007, it was noted that a generator lid had fallen on the appellant's head and he reported symptoms of headaches and dizziness after this incident; he also reported currently experiencing headaches.  In January 2008, the appellant reported that he was in generally good health.  He denied having headaches.  

The appellant's service medical records also reflect that he was treated for a right ankle sprain incurred when he twisted the right ankle while skiing in January 2006.  In March 2006, the eversion strength of the right ankle was normal, as was the dorsiflexion strength.  His gait and stance were normal and there was no limping.  In June 2006, the appellant continued to complain of pain in his right ankle.  A diagnosis of right ankle sprain was rendered.  An April 2008 report of medical assessment includes a notation of ankle sprain in 2006, but there was no mention of any current pathology.

The appellant underwent a VA medical examination in September 2008; he complained of headaches.  The appellant said that many months after the head injury in service he had developed chronic recurrent mild headaches.  He described these as one headache per week that lasted several minutes per episode; the headaches were in the occipital area and the appellant rated them as very mild in nature.  He said that he occasionally took over-the-counter aspirin for the headaches.  The examiner noted that the appellant reported having no current or chronic symptoms of dizziness, mental status changes or neurological deficits.  He also denied photophobia, phonophobia, visual changes, nausea and vomiting.  After reviewing the appellant's medical records and performing an examination, the examiner concluded that the appellant did not have post-concussive syndrome and that he did not have any post-concussive chronic dizziness, headaches or neurologic deficits.

The appellant also reported that he had bilateral Achilles tendonitis brought on by the performance of his military duties.  The appellant said that his Achilles tendonitis had been asymptomatic over the past year due to his reduction in military activities.  He denied swelling stiffness and pain, as well as any flares during the previous year.  On physical examination, there was no evidence of right ankle swelling or deformity.  The Achilles tendon was nontender and normally aligned.  Repetitive range of motion testing did not elicit any pain and the range of motion demonstrated by the appellant was normal.  After examining the appellant and reviewing his medical records, the VA examiner stated that the appellant did not have any current right ankle Achilles tendonitis or residuals of tendonitis.  

At the May 2010 VA medical examination, the appellant reported that he was currently experiencing headaches on a daily basis.  He described these headaches as lasting minutes in duration and said that the pain was moderate.  He denied experiencing dizziness or vertigo.  The appellant complained of anxiety and depression.  He denied dizziness, vertigo, weakness, paralysis, sleep disturbances, fatigue, malaise and problems with mobility or balance.  The examiner noted that the onset of the appellant's tinnitus was prior to the in-service TBI.  The appellant denied any decreases in his ability to taste and smell; he also denied seizures and hypersensitivity to sound and light.  The examiner stated that the appellant had no symptoms of autonomic dysfunction, endocrine dysfunction or cranial nerve dysfunction.  The examiner also stated that the appellant did not have any neurobehavioral changes.  After examining the appellant, the examiner concluded that the appellant had suffered a TBI in service and that his current headaches were secondary to that TBI.

The appellant was afforded a VA PTSD examination in April 2010; he reported experiencing distressing events in Somalia and Iraq.  The appellant complained of feeling depressed, lacking motivation, having panic attacks, especially at night; feelings of detachment; hypervigilance; sleep disturbance; irritability; and avoidance of social situations.  He said that he had not lost any time from work during the previous 12 months due to his PTSD symptoms.  The examiner stated that the appellant did not demonstrate impairment of thought process or communication; hallucinations; delusions; inappropriate behavior; or suicidal or homicidal ideation.  The examiner noted that the appellant was having problems with concentration and incidental memory, although the appellant did not feel that these affected his employment or social functioning.  The examiner rendered an Axis I diagnosis of PTSD and assigned a Global Assessment of Functioning (GAF) score of 55 on Axis V.  The examiner also noted that there was reduced reliability and productivity due to the PTSD signs and symptoms.

The appellant was afforded a TBI examination in April 2010.  The examiner opined that the appellant had moderate impairment of memory loss, attention, concentration and executive functions.  The appellant's judgment was said to be mildly impaired and he was noted to always be oriented times four.

The appellant subsequently underwent a VA PTSD examination in April 2011; the examiner reviewed the claims file.  The appellant reported signs and symptoms that were very much like those he reported during the April 2010 VA PTSD examination.  The examiner noted that the 2010 Vet Center evaluation yielded findings of poor concentration, anxiety, depression and chronic anger.  The appellant reported that he had been working as a civilian contractor since October 2008 and that he would soon be sent to Afghanistan.  He said that his duties involved servicing computer equipment on Army vehicles.  He also said that he had been told that he gets distracted at work.  He complained of some problems with short-term memory.  On mental status examination, the appellant exhibited compulsive speech.  He did not endorse suicidal or homicidal ideation.  He exhibited good continuity of thought and good abstract reasoning.  His memory appeared intact but he had some difficulty with concentration.  The examiner rendered an Axis I diagnosis of PTSD and assigned a GAF score of 65 on Axis V.  The examiner stated that the appellant's social functioning was not impaired but he did have some difficulty with concentration.  

The appellant was afforded another VA medical examination in August 2013.  The examiner reviewed the appellant's claims file and medical records and noted his history of a single right ankle sprain in 2006.  The appellant reported that his right ankle felt weak and would give out.  He said that it was a little sore under the right malleolus and that he experienced intermittent tenderness.  He denied having ankle catching, locking or swelling.  On physical examination, the appellant's gait was described as normal.  Ankle motor strength was 5/5 and there was no instability.  .  The right ankle was mildly tender at the anterior tibiofibular ligament.  Radiographic examination of the right ankle revealed no fractures, subluxations or soft tissue swelling.  There were no plantar or Achilles tendon insertion enthesophytes.  The examiner stated that the appellant did not have any objective chronic right ankle pathology.  The examiner rendered a diagnosis of normal right ankle.

During the August 2013 VA medical examination, the appellant that his headaches were present almost constantly throughout the day and described the associated intensity of the headaches as being at 1/10.  He also described pain spikes off and on throughout the day that lasted one to three minutes and that were 4/10 in intensity.  He denied vertigo.  After examining the appellant and reviewing his medical records, the VA examiner noted that the appellant had been treated in service for headaches prior to the generator lid head injury.  The examiner noted that the appellant's headaches were documented in his medical records as generally being in the mild, self-limiting category of impairment and that the appellant took Tylenol for them.  The examiner stated that the appellant's headaches did not interfere with his ability to work and that they had not affected the appellant's social or industrial capacity since 2008.  The examiner rendered a diagnosis of tension headaches and stated that the appellant did not have characteristic prostrating attacks of migraine headaches.  The examiner further stated that the appellant did not have prostrating attacks of non-migraine headache pain.

The August 2013 examination also included a neurological evaluation.  The appellant stated that he was an embedded field service representative for computer systems.  He reported that he had not missed any work during the previous year.  He complained of difficulty with concentration and memory.  The examiner opined that the appellant had a diagnosis of mild TBI without significant neurological residuals.  The appellant had a subjective symptom of headaches.  After neuropsychiatric testing was conducted, it was concluded that the appellant's TBI-related conditions did not impact his ability to work. 

The appellant underwent a VA PTSD examination in September 2013; he again reported signs and symptoms like the ones listed above.  He reported that he was enrolled in a community college and that he did not have any problems with his schooling.  He said that he had previously spent a year in Afghanistan and that he was anticipating deployment to Kuwait; he said that he had a lot of responsibility, but that he enjoyed working.  The appellant said that he was not as efficient multi-tasking as he used to be and that he was easily sidetracked but he did not feel that this impacted his ability to complete his work.  On mental status examination, it was noted that the appellant's attention level faded as time progressed and that he had a problem with task persistence.  There was no evidence of psychosis.  The appellant's speech was mildly pressured and his mood was anxious.  TBI testing indicated that the appellant's cognitive functioning was within normal limits.  His orientation, memory, visual spatial ability and visual planning and reasoning were all intact.  The appellant denied having emotional or behavioral residuals from his TBI.  The examiner rendered an Axis I diagnosis of PTSD and assigned a GAF score of 60 on Axis V.  The examiner that the appellant had no residuals attributable to a TBI.

III.  Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

A.  Increased initial rating claims

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the appellant's service medical treatment records; the reports of the VA examinations conducted in September 2008, May 2010, April 2011, August 2013, and September 2013; the reports of VA treatment dated between December 2008 and September 2013; retired military treatment records dated between 2008 and 2013; Vet Center records dated in 2010 and 2011; various private medical treatment records dated between 2010 and 2011; the June 2012 Board videoconference hearing testimony; and various written statements submitted by the appellant and his representative.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra, at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses). 

The appellant filed his claim for service connection for post-concussion syndrome in April 2008; he filed his claim for service connection for PTSD in March 2011.  The RO awarded service-connection for TBI in a rating decision issued in February 2009, and assigned an initial noncompensable evaluation effective from October 2008.  The RO subsequently awarded service connection for PTSD in a rating decision issued in June 2011.  The RO assigned an initial disability evaluation of 10 percent for the PTSD, effective from March 8, 2011.  

However, in a decision review officer (DRO) decision issued approximately a week later, it was determined that the PTSD rating was intertwined with the issue on appeal of status post traumatic brain injury.  The rating issued by the DRO in June 2011 included PTSD as a residual of the TBI and the initial evaluation of the TBI with PTSD, depressive disorder not otherwise specified and cognitive disorder not otherwise specified was increased to 30 percent, effective from October 1, 2008.  Then, in a November 2013 rating action, the initial evaluation of the appellant's TBI residuals, including PTSD, depressive disorder not otherwise specified and cognitive disorder not otherwise specified, was increased to 50 percent effective from October 1, 2008.

After reviewing the evidence of record, the Board concludes that the preponderance of the evidence supports the conclusion that the headaches are most likely a residual of the TBI and that the PTSD is not etiologically related to the TBI.  Therefore, the Board will address whether the appellant is entitled to an evaluation in excess of 50 percent for the PTSD and whether he is entitled to a compensable evaluation for the TBI residuals.

PTSD

Under the General Rating Formula for Mental Disorders, a 30 percent evaluation will be assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, will be rated as 100 percent disabling.

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health - illness, and a 51-60 rating indicates moderate difficulty in social, occupational or school functioning.  The DSM-IV describes a GAF score of 51 to 60 as reflecting a moderate level of impairment, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, e.g., having few friends or having conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  See also Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated that a "GAF of 50 is defined as 'Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'"  Between September 2008 and September 2013, the appellant's GAF scores ranged between 50 and 65.

Affording the Veteran the benefit of the doubt on the question of the severity of the PTSD disability, the Board finds that there is enough evidence to support the current initial schedular evaluation of 50 percent for the appellant's PTSD.  The medical evidence shows that the Veteran's PTSD symptomatology was severe enough to result in social isolation, anxiety, depressed mood, chronic sleep impairment, panic attacks, difficulty controlling mood/irritability and problems with interpersonal relationships.  The Veteran has reported problems with forgetfulness and lack of concentration, anxiety and irritability, problems with being distracted at work and problems with short-term memory.  He has never had any delusions, hallucinations or psychotic symptoms.  There are findings of record that indicate the appellant has moderate depression and anxiety that affect his ability to function effectively and that he has had social avoidance and panic attacks.  Furthermore, the Veteran's PTSD symptoms have resulted in the need for psychiatric outpatient treatment, as well as a continuing need for medication.  These PTSD symptoms more closely approximate the criteria for a 50 percent evaluation.

However, the appellant is not entitled to an evaluation in excess of a 50 percent schedular rating at any time.  The evidence of record does not indicate that he suffers from occupational and social impairment with deficiencies in most areas, such as works, school, family relations, judgment, thinking or mood.  While the Veteran has evidenced social isolation and depression, some reduction in concentration and short-term memory, some disturbances of motivation and mood, and some difficulty in establishing and maintaining effective work and social relationships, the evidence of record shows that the appellant has, by his own account, maintained his activities of daily living and attended school.  In addition, he has deployed twice as an embedded computer systems service representative.  He has also regularly appeared for treatment without any serious complaints.  

Furthermore, the objective findings of the appellant's VA outpatient psychiatric treatment and the reports of the VA mental health examinations of record contain no evidence that the appellant's symptoms were ever so incapacitating as to result in total occupational and social impairment.  Nor has the appellant himself reported such incapacitation.  The appellant has never reported any instance of violence towards others, and no instances toward animals.  He has never been considered a danger to himself or others.  At all times, the appellant has been found to be oriented in all tested spheres and capable of expressing himself in a coherent and logical manner and he has retained good communication skills.  Despite some significant psychiatric symptoms, the appellant's speech and behavior have essentially been appropriate.  In addition, while the appellant has reported social isolation, he has been able to attend church.  He has also been able to live with his wife and maintain his personal hygiene and other activities of daily living.  Therefore an initial evaluation in excess of 50 percent is not warranted under the applicable rating criteria.  

The evidence of record demonstrates that the appellant's PTSD symptomatology has been markedly consistent over the entirety of the appeal period.  The disability picture presented most closely approximates the criteria for assignment of a 50 percent evaluation. 

TBI residuals

Residuals of TBI are rated under Diagnostic Code 8045.  38 C.F.R. § 4.124a.  The criteria provide that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Here, consistent with Diagnostic Code 8045, any emotional or behavioral manifestations of TBI have been rated above as part of PTSD under Diagnostic Code 9411. 

While moderate impairment of memory loss, attention, concentration and executive functions was identified in the TBI examination of April 2010, those findings are not consistent with the rest of the medical evidence of record or with the appellant's capacity to deploy overseas on two occasions in a situations where the appellant has said he had a lot of responsibility.  No physical manifestations subject to the current appeal have been clearly identified in the current record; the evaluation assigned for service-connected tinnitus is not on appeal.  

Any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as headache or Meniere's disease, should be rated under that Code, even if that diagnosis is based on subjective symptoms, rather than under the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table.  Here, headaches have been repeatedly identified; these headaches have been described as tension headaches and not migrainous headaches.

Tension headaches can be rated under Diagnostic Code 8100, for migraine headaches, by analogy, as no other form of headache is listed in the Rating Schedule.  38 C.F.R. § 4.20.  Diagnostic Code 8100 provides that characteristic prostrating attacks averaging one every 2 months over the last several months warrant a 10 percent evaluation; less frequent attacks are noncompensable.  Characteristic prostrating attacks occurring on an average once a month over the last several months are 30 percent disabling, and very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability are rated 50 percent disabling.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Review of the appellant's VA, retired military, private and Vet Center treatment records does not reveal any instance where the appellant reported experiencing prostrating attacks of headaches.  Indeed, the appellant has never claimed that he has prostrating headaches.  Review of the evidence of record indicates that the appellant's headaches have been mild to moderate in severity throughout the appeal period without any prostrating attacks.  

Evaluations for TBI are assigned for manifestations of cognitive impairment.  Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain, and is rated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  38 C.F.R. § 4.124a.  This table is also used to rate reported subjective symptoms.  These may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. 

The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  If no facet is evaluated as "total," the overall percentage evaluation assigned is based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is warranted if 3 is the highest level of evaluation for any facet.  Each manifestation may be assigned a level under only one facet.  The facets considered are: Memory, attention, concentration, executive functions; Judgment; Social interaction; Orientation; Motor activity (with intact motor and sensory system); Visual spatial orientation; Subjective symptoms; Neurobehavioral affects; Communication; and Consciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The appellant has consistently exhibited Level 0 impairment in the facets of memory, judgment, social interaction, spatial orientation, communication, and behavior.  However, he has reported subjective symptoms of fatigability, daily mild to moderate headaches and some eye irritation which corresponds to Level 1 which in turn corresponds to a 10 percent evaluation, and no higher.

While the appellant has indicated that TBI residuals have a great impact on his functioning, there is no competent and credible evidence of such.  The manifestations described by the appellant, as a layperson, may be attributed to TBI or PTSD, or possibly to some other comorbid condition, such as his tinnitus or sleep apnea, to include degrees of severity for overlapping signs. He lacks the specialized knowledge and training to opine on this particular medical issue.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In addition, review of the appellant's VA, retired military, private and Vet Center treatment records does not reveal any instance where the appellant reported experiencing prostrating attacks of headaches.  Indeed, the appellant has never claimed that he has prostrating headaches.  Review of the evidence of record indicates that the appellant's headaches have been mild to moderate in severity throughout the appeal period without any prostrating attacks.  Thus the degree of impairment resulting from the headaches in this case does not more nearly approximate a compensable rating under Diagnostic Code 8100, because no characteristic prostrating attacks have been identified.  38 C.F.R. §§ 4.7, 4.124.

Other considerations

Based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119 (1999), the Board has considered whether any staged rating is appropriate.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has not found any variation in the appellant's symptomatology or clinical findings for either disability on appeal that would warrant the assignment of any staged ratings in this case.

The Board acknowledges that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  The Board has carefully considered the appellant's contentions and notes that appellant's lay statements are part of the basis for the current 50 percent rating for the PTSD disability and the current 10 percent rating for the TBI residuals granted herein.  

Consideration has also been given to the possibility of assignment of extraschedular evaluations under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id.  At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id. 

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, with respect to the headaches and the PTSD, the Board has determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.  The criteria for each disability fully encompass the appellant's reports about current symptomatology, such as frequency and severity of headaches, panic attacks, depression, sleep impairment, anxiety and memory loss.  Further, there is no allegation or evidence that any exceptional disability picture exists.  The appellant has not been hospitalized, for example and has denied excessive interference with work; in fact, he has consistently denied any lost time from work.  In this case the appellant has not asserted, and the evidence of record does not show, that either disability on appeal renders him unemployable.   In fact, the evidence of record indicates that the appellant was employed and working overseas until July 2014.  Accordingly, a claim for TDIU is not raised by this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

B.  Service connection claim

In order to establish service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

While the appellant has complained of right ankle pain, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43 ; see 38 C.F.R. § 4.40.  Here there is no showing of any such functional loss.  While the appellant has made general complaints of right ankle pain and the ankle giving way, such allegations are outweighed by the repeated clinical findings of no objective right ankle pathology such as on the VA examinations conducted in September 2008, and August 2013. 

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  While there is evidence of an acute right ankle sprain incurred in service in 2006, nothing in the evidence of record indicates that any chronic right ankle disorder existed at any time during the appeal period.  

Even though the appellant injured his right ankle in 2006, he does not currently have any diagnosed right ankle disorder and he does not have any residuals of the acute right ankle sprain of 2006 as demonstrated by the VA medical examinations.  Therefore the appellant does not have a current right ankle disability.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

None of the medical evidence of record establishes that the appellant had a chronic right ankle disorder at any point during the pendency of the claim.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  As there is no evidence of a present right ankle disability, service connection is not warranted. 


ORDER

An initial disability evaluation in excess of 50 percent for PTSD is denied. 

An initial compensable evaluation of 10 percent, but not more, is granted for the residuals of TBI (headaches) subject to the regulations governing payment of monetary benefits.

Service connection for a right ankle disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


